Citation Nr: 0939055	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The Veteran, who had active service from November 1963 to 
January 1964 and from September 1969 to August 1971, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.


REMAND

The Board finds that additional development is necessary 
prior to appellate review. At his January 2007 hearing before 
at the RO, the Veteran testified that he was seen at a VA 
medical facility in Minnesota some time in 1965 and 1966, and 
later in 1979.  The Board also observes that the Veteran 
reported in his initial application for VA benefits that he 
had received treatment for his right at the VA hospital in 
San Diego in "1963."   

While the RO has obtained recent VA treatment records from 
Texas, it does not appear that the RO has attempted to obtain 
any pertinent VA treatment records from Minnesota dated from 
1965, 1966 and 1979.  And while the Board acknowledges that 
the date of any treatment at the VA hospital in San Diego 
reported by the Veteran is likely incorrect since 1963 
represented a time either before or during the Veteran's 
active service, since the case is being returned for other VA 
medical records identified by the Veteran, the request for VA 
medical records should include the VA medical facility in San 
Diego dated between January 1964 and September 1969. 

Therefore, in order to ensure a complete record, the Board 
finds that the RO should attempt to obtain such records.  38 
U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Moreover, while still in service, the Veteran reported 
receiving treatment prior to service.  A January 1964 report 
of Board of Medical Survey shows that according to the 
Veteran's own statement, he had severely injured his right 
knee joint while playing high school football approximately 
two years prior to his present enlistment.  He stated that 
the joint was extremely swollen with a great deal of fluid 
that was aspirated via needle by the team physician.  A 
September 1969 service treatment record shows a history of 
football injury to the right knee 7 years prior.  The 
aforementioned treatment record shows that the Veteran was 
hospitalized for 5 weeks.  The Board acknowledges that on VA 
examination in July 2006, the Veteran denied ever playing 
football.  At the RO hearing in January 2007, he testified 
that the scar from his right knee was from a bicycle 
accident.  Nevertheless, whether the Veteran injured himself 
from football or a bicycle accident, the RO should contact 
the Veteran and ask him when and where he has received 
treatment for his right knee (1) prior to his first period of 
service, (2) between his two periods of service, and (3) 
following his last period of service.  The RO should then 
obtain and associate with the claims file any records 
identified by the Veteran.  

Lastly, the Board observes that while the Veteran has been 
afforded a VA examination in connection with his current 
appeal, under the facts and circumstances in this case, the 
Board is of the opinion that an additional examination is 
necessary to answer medical questions poised in this appeal.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for his right knee (1) prior to his 
first period of service, (2) between his 
two periods of service, and (3) following 
his last period of service.  After 
securing any necessary release, the 
RO/AMC should obtain and associate with 
the claims file any records identified by 
the Veteran. 

2.  The RO/AMC should obtain and 
associate with the claims file VA 
treatment records dated in 1965, 1966 and 
1979 from the Minnesota VA facility where 
the Veteran reported receiving treatment 
and any records of treatment the Veteran 
may have received at the VA hospital in 
San Diego between January 1964 and 
September 1969.  

3.  The Veteran should be afforded an 
examination of his right knee to 
ascertain the nature and etiology of any 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly any records of preservice 
right knee treatment and service medical 
records, and offer comments and an 
opinion, as to the following:  

(a) Is there clear and unmistakable 
(obvious or manifest) evidence that 
a right knee disorder existed prior 
to the Veteran's first period of 
service?  If so, please specify a 
diagnosis of the preexisting right 
knee disorder and explain what 
evidence supports you conclusion 
that a right knee disorder existed 
prior to service.

(b) If the right knee disorder did 
exist prior to entry into the first 
period of service, did the right 
knee disorder increase in severity 
during that period of service?

(c) If the right knee disorder 
increased in severity during the 
first period service, did the 
increase in severity represent a 
chronic worsening of the disorder 
or was the increase in severity the 
natural progression of the 
disorder?

(d) If a right knee disorder did 
not exist prior to entry into the 
first period of service, is there 
clear and unmistakable (obvious or 
manifest) evidence that a right 
knee disorder existed prior to the 
Veteran's second period of service?  
If so, please specify a diagnosis 
of the preexisting right knee 
disorder and explain what evidence 
supports you conclusion that a 
right knee disorder existed prior 
to service.  If a right knee 
disorder existed prior to entry 
into the first period of service, 
did the right knee disorder 
increase in severity during the 
Veteran's second period of service?

(e) If the right knee disorder 
increased in severity during the 
second period service, did the 
increase in severity represent a 
chronic worsening of the disorder 
or was the increase in severity the 
natural progression of the 
disorder?

(f) If the examiner determines that 
a right knee disorder did not exist 
prior to service is any currently 
diagnosed right knee disorder 
causally or etiologically related 
to the symptomatology shown in 
service treatment records?  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


